Adams, J.
This case is cei*tified to- us as involving a question of law upon which it is desirable to have the opinion of the Supreme Court, but the certificate does not show what the question is. The certificate, therefore, is deficient. Section 12 of the Rules of Court, It is trae no objection is raised to the certificate by the appellee, but tlie rule is made to relieve us from the consideration of the numerous errors which may be assigned in cases involving unimportant rights, when perhaps there was but a single question upon wbick the court below deemed it desirable tO' have the opinion of this court.
Affiemed;
SÜFPUEMENTAL OPINION,
i. simtEMi! reguliUuig funsdicúon. Per Curiam, A petition for rehearing hasbeen- filed in this-case, in which it is insisted that section 12 of the Rules of Court is nugatory, for the reason that the court has no power to make suck rale. It is said tliat the effect of the rule is to restrict the jurisdiction of the court, and that it is competent only for the legislature-to do that.
It may be conceded that the court cannot restrict its jurisdiction. Whether tlie rule has that effect must depend upon the construction which should bo given to section 311S of the Code. That section provides that “no appeal shall be taken, in any cause in which the amount in controversy between the parties, as shown by the pleadings, does not exceed one hundred dollars, unless the trial judge shall certify that such cause involves the determination of a question of law upon which it is desirable to have the opinion of the Supreme Court; but this limitation shall not affect the right of appeal in any cause in which is involved any interest in real property.”
*341Tlie object of the statute is of course to relieve this court, to some extent, from the burden of determining causes involving unimportant rights. The provision allowing appeals in causes involving the determination of a question of law, upon which it is desirable to have the opinion of the Supreme Co art, is made in the interest of the public. The parties, as distinguished from the public, are interested only in the subject-matter of the litigation. Now the public is hot supposed to be interested in the determination of any questiou of law, at least not sufficiently so to justify an appeal, unless the question be one upon which, in the opinion of the trial judge, it is desirable to have the opinion of the Supreme Court. The inevitable inference is that this court should be relieved from the determination of other questions.
This court may make rules not inconsistent with the provisions of the statute. Under section 3173 of the Code, it cannot be doubted that the trial judge might have certified that the •cause involved the determination of a particular question of law, and confined the appellant to a presentation o.f that question alone. The trial judge might have done this without interfering with the jurisdiction of this court. If this-might have been done by the trial judge under the statute in all cases without rule, it follows, we think, that this court may without limiting its jurisdiction require such certificate to be made.
The rule does not restrict our jurisdiction, but simply requires that a thing, proper to be done without rule, shall be done in order to entitle a party to a hearing in this court.
The petition for a rehearing is overruled. '